October 17, 1908.
Upon the petition herein, a writ of certiorari was issued by Associate Justice C.A. Woods, directed to the State Democratic Executive Committee, requiring that committee to certify to this Court their proceedings in the matter of the contest between J.E. Moore and J.O. Griffin, candidates for the office of supervisor in the County of Collection. The committee having certified their proceedings to this Court, the Court, having heard argument thereon, is of the opinion that the contestee, J.O. Griffin, complied with the statute of the State, and the Constitution and Rules of the Democratic party, in filing his pledge and statement of expenses, and that no error of law was committed by the State Democratic Executive Committee.
The Court, therefore, adjudges that the return to the writ is sufficient and that the proceedings herein be dismissed.
MR. JUSTICE GARY did not sit in this case. *Page 395